EXHIBIT 10.11

Sultanate of Oman
Ministry of Tourism
Muscat
Minister’s Office
[graphic.jpg] [graphic2.jpg] [graphic3.jpg]

 
 
Ref: MOT/l/2/ 676/2012 Date:  9 May 2012
 
Mr. Frank J. Drohan
 
Managing Director,
 
Omagine LLC.
P.O. Box: 708 P.C: 115
 
Dear Mr. Drohan,
 
Re: Omagine Project
 
Before we proceed with your application for Integrated Tourism Complex ("ITC")
designation and approval for the OMAGINE project, we hereby request you to
provide us with the following in relation to the project:
 
(i)  
Evidence in the form of legally binding commitment letter from independent
lenders of the project that adequate third party bank financing is sufficiently
and available to finance the project (the "Commitment Letter") also with the
Commitment Letter and specifying the details of project financing including the
amount and term of the loan.

(ii)  
The total estimated cost of the project and the project's ratio of debt to
equity specifying the cost of each components/ elements in the project.

(iii)  
A letter of undertaking from the promoters of the project, in the event that the
project is executed by your company, the promoters will not sell, assign or
transfer the project to a third party at any time before the completion of the
project without the prior written approval of the Ministry,

(iv)  
A letter of undertaking from the promoters of the project that the project
company entering into a development agreement with the Ministry will be a Joint
Stock Company with the same shareholders as Omagine LLC.

 
The Ministry would enter into a development agreement for the project upon being
satisfied that all the foregoing prerequisites have been validly provided.
 
We should be pleased to receive the foregoing letters and information within
sixty (60) days from the date of this letter.


Yours Sincerely,
 
 
 
 
/s/ Ahmed bin Nasser bin Hamed Al-Mahrizi
Ahmed bin Nasser bin Hamed Al-Mahrizi
Minister of Tourism
[graphic4.jpg]    

 